Exhibit LASERCARD CORPORATION NON-STATUTORY STOCK OPTION AGREEMENT THIS NON-STATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is effective as of June 2, 2008, by and between LASERCARD CORPORATION, a Delaware corporation (the “Corporation”), and Robert T. DeVincenzi (“Optionee”), on the terms and conditions set forth below to which Optionee accepts and agrees: 1.The Corporation hereby grants to Optionee the “Stock Option” described below: Number of Shares Subject to Stock Option:220,000 Date of Grant:June 2, 2008 Exercise
